IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                         :   No. 2882 Disciplinary Docket No. 3
                                          :
 ARTHUR P. FISCH                          :   No. 69 DB 2022
                                          :
                                          :   (Supreme Court of New York, Appellate
                                          :   Division: Second Judicial Department,
                                          :   No. 2015-05262)
                                          :
                                          :   Attorney Registration No. 22170
                                          :
                                          :   (Out of State)



                                       ORDER

PER CURIAM

       AND NOW, this 28th day of July, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Arthur P. Fisch is disbarred from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all provisions of Pa.R.D.E. 217.